Citation Nr: 1829647	
Decision Date: 07/06/18    Archive Date: 07/24/18

DOCKET NO.  14-40 254A	)	DATE
	)
	)

 
THE ISSUE
 
Entitlement to service connection for a heart disorder to include coronary artery disease. 
 
 
REPRESENTATION
 
Appellant represented by:   Georgia Department of Veterans Services
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1960 to July 1965.  He did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.
 
 
FINDING OF FACT
 
1.  A heart murmur existed prior to service, and there is no evidence that such a disorder was permanently aggravated inservice.

2.  A heart disorder, to include coronary artery disease was not shown during service, such a disorder was not manifested to a compensable degree within one year following discharge from active duty; and such disorder is not proximately due to or aggravated by a service connected disability.
 
 
CONCLUSION OF LAW
 
A heart disorder was not incurred or aggravated inservice, such a disorder may not be presumed to have been so incurred, and such a disorder was not caused or aggravated by a service connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.
 

Service connection

The Veteran contends that his heart disorder started while on active duty, as reflected by his service treatment records, and he argues that the evidence of record relates his current heart condition to service.  It is also argued that the disorder is caused or aggravated by a service connected disorder.  The Veteran is service connected for bronchitis, tinnitus and bilateral hearing loss.
 
The Veteran's entrance examination in July 1960 indicated a history of a functional mitral systolic murmur.  At a later examination the Veteran reported the murmur dated back to the "fifties".  As the condition was not considered disqualifying and the Veteran entered active duty.
 
In an August 1960 examination noted a soft to harsh grade II systolic murmur. 
 
At an October 1961 sick call visit the murmur was labeled as a grade III, apical course systolic murmur of sufficient severity to warrant evaluation for possible rheumatic fever.  Following observation that was abandoned as a diagnosis.  

At an August 1962 reenlistment physical examination the Veteran's heart was annotated as "normal".
 
The Veteran sought treatment in November 1963 following a fainting episode.  On examination the examiner found a grade II harsh blowing systolic murmur with heart sounds normal in intensity and quality.  There was no evidence of an enlarged heart or decompensation observed.  The Veteran was told that the murmur was functional and probably not the cause of the fainting at that time.  

A July 1965 separation physical examination revealed no abnormalities with the heart, thrust, size, rhythm or sounds.
 
Between 1996 and 2003 VA treatment records reflected regular heart rate and rhythm on examination reports with no reported cardio related complaints.  The VA first reported a history of a grade II heart murmur in an ophthalmologist examination from July 2003 with an onset date in the late 1950's.  In VA treatment encounters from August 2003 through October 2004, the examiners consistently reported the existence of the murmur up until a November 2004 physical examination that found regular heart rate, and rhythm without murmur.
 
In July 2005 the murmur reappeared and was classified as a grade III/IV systolic murmur with no gallop or rub.  

A January 2007 Fort Knox VA outpatient clinic evaluation found that the heart had a regular rate and rhythm with no murmur.   An August 2007 clinic evaluation characterized the heart as having a regular rate and rhythm with I/IV systolic ejection murmurs, rubs and gallops with no bruits.  

In January 2010 when the Veteran underwent a quadruple coronary artery bypass graft at the East Alabama Medical Center in Opelika, Alabama.   Six weeks later he underwent a right carotid endarterectomy to address artherosclerotic plaques.
 
In December 2011 the Veteran was afforded a VA examination.  Based on a review of the appellant's medical history, a physical examination, review of the service treatment records and review of the claims folder the examiner stated that it was less likely than not (less than 50 percent probability) that a heart disorder was caused by an in-service injury, event or illness.  The examiner based his opinion in part on the Veteran's entrance examination in July 1960 and the examination in August 1960 which included history of a systolic functional heart murmur prior to service.  The examiner determined that the active duty fainting incident was not secondary to the murmur, as it was not unusual for many people and that only some patients require treatment for the same condition.  The examiner found no evidence within the medical record that there was any aggravation of the preexisting murmur inservice, and the examiner did not link coronary artery disease, status post bypass graft to the appellant's service.


Analysis

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection will be presumed for certain chronic diseases, including coronary artery disease, if manifest to a compensable degree within one year after discharge from active service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for direct service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder. In that case, 38 U.S.C. § 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In this case the Veteran entered active duty with a known cardiac murmur. While a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service that presumption does not attach to those defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  As the appellant was diagnosed with a murmur at enlistment, service connection may only be granted for a heart murmur if the disorder was permanently aggravated during his active duty service.  

In this case the pertinent evidence reveals no suggestion supporting a finding that the preexisting murmur was permanently aggravated inservice.  While the existence of a murmur was noted on several occasions inservice, there is no competent evidence showing that it permanently increased in severity inservice.  Indeed, at separation the appellant's heart was normal.  Finally, the December 2010 VA examination did not link the appellant's murmur to service.  Hence, there is no basis to grant service connection based on the appellant's heart murmur.

The appellant currently also suffers from coronary artery disease, to include residuals of a bypass procedure.  Coronary artery disease was not, however, diagnosed inservice, and it was not compensably disabling within a year of the appellant's separation from active duty.  Indeed, there is no competent evidence that the appellant had coronary artery disease until decades postservice.  Most significantly, there is no competent evidence linking coronary artery disease to service.  There also is no competent evidence showing that a heart disorder is caused or aggravated by a service connected disability.  As was the case with the murmur the December 2010 VA examination did not link heart disease to the Veteran's active duty service.  Given these facts, the Board finds the preponderance of the evidence is against the claim and that entitlement to service connection for a heart disorder must be denied.

In reaching this decision the Board acknowledges the appellant's belief that his heart disorder is related to service.  The Veteran, however, as a layperson untrained in the field of medicine is not competent to offer an opinion which requires specialized knowledge and training.

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim the doctrine is not for application.  38 U.S.C. § 5107.


ORDER
 
Entitlement to service connection for a heart disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


